Citation Nr: 1739838	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1981 to August 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This claim was previously before the Board in May 2014, October 2014, and February 2017, and was remanded for additional development.

The issue of entitlement to increased ratings for varicose veins of the bilateral lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran submitted documents in August 2017 that indicate that his bilateral varicose vein disabilities have increased in their severity.  Therefore, the Board does not have jurisdiction over the increased rating issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, even when the percentage requirements are not met, entitlement to a TDIU may nonetheless be granted when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for a TDIU.  He is currently in receipt of 10 percent ratings for varicose veins of the bilateral lower extremities.  The Veteran's combined disability rating is 20 percent.

In addition, the Board notes that the rating boards are required to submit to the Director of Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Although the AOJ declined to refer the appeal to the Director, the Board finds that referral is warranted.  In a February 2017 VA medical opinion, the VA examiner found that it was at least as likely as not that the Veteran's varicose vein disabilities precluded him from obtaining and retaining full time employment.  The Board is precluded by regulation from assigning a TDIU on an extraschedular basis in the first instance and must refer this matter to the AOJ for adjudication, including referral to the Director of the Compensation and Pension Service for such consideration.  38 C.F.R. § 4.16(b).

The issue of entitlement to increased ratings for varicose veins is being referred to the AOJ.  Because the Veteran does not currently meet the schedular criteria for assignment of a TDIU and because a determination with respect to the increased ratings claims may have an impact upon consideration of the issue of entitlement to a TDIU, the Board finds that those issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, consideration of the claim for entitlement to a TDIU must be deferred until the AOJ adjudicates the referred claim for increased ratings for varicose veins of the bilateral lower extremities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the inextricably intertwined claim for increased ratings for varicose veins of the bilateral lower extremities.

2.  Then, forward the claim to the Director of Compensation and Pension Service for consideration of the assignment of a TDIU under 38 C.F.R. 4.16(b) which considers the February 2017 VA medical opinion - finding it at least as likely as not that the Veteran's varicose vein disabilities precluded him from obtaining and retaining full time employment - in light of the Veteran's educational and vocational history.  

3. Readjudicate the claim of entitlement to a TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

